Exhibit 10.1

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED

ADVISORY AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”) dated as of September 25, 2015 is entered into by and among
Independence Realty Trust, Inc., a Maryland corporation, Independence Realty
Operating Partnership, LP, a Delaware limited partnership, and Independence
Realty Advisors, LLC, a Delaware limited liability company. Capitalized terms
used but not defined herein are used as defined in the Advisory Agreement (as
defined below).

WITNESSETH

WHEREAS, the parties hereto entered into that certain Second Amended and
Restated Advisory Agreement on May 7, 2013, as amended by the First Amendment
thereto dated as of July 26, 2013 (as amended, the “Advisory Agreement”) and now
desire to amend such agreement pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Amendments to the Advisory Agreement. Effective as of the date hereof, the
Advisory Agreement is hereby amended as follows:

 

  a. Section 1 of the Advisory Agreement is hereby amended by deleting in its
entirety the defined term “Base Management Fee” and related definition and
replacing it with the following:

“Base Management Fee” means a quarterly fee payable to the Advisor equal to
(a) through and including September 30, 2015, 0.1875% of Average Gross Real
Estate Assets as of last day of such quarter, determined in accordance with
Section 9(a) and, (b) on and after October 1, 2015, 0.375% of the Company’s
Equity as of last day of such quarter.

For the purposes of determining the Base Management Fee in any period, “Equity”
means

(a) the sum of the following amounts (without duplication) received by the
Company:

(i) the cumulative net proceeds or net fair value (net of any commissions,
discounts and other directly related selling fees and expenses, the “Net
Receipts”) received by the Company on or after October 1, 2015 from all
issuances resulting from: (A) sales of the Company’s capital stock (including
Company common and preferred stock, regardless of the accounting treatment of
such stock) (the “Capital Stock”) and OP Units; plus (B) exchanges or
conversions of Company equity (including Capital Stock or OP Units) for the
Company’s debt (the net value of which, if publicly traded, shall be based on
the volume weighted average price of such equity on the trading day immediately
preceding the date of issuance); plus (C) any other issuances not covered in
clause (A) or (B) above of Capital Stock or other forms of the Company’s equity,
including but not limited to OP Units (excluding equity-based compensation but
including issuances related to an acquisition, investment, joint-venture or
partnership); plus



--------------------------------------------------------------------------------

(ii) $446,435,000, being an amount equal to the Net Receipts received by the
Company in the period from the Company’s inception through September 30, 2015;
plus

(iii) any cumulative Core FFO generated in excess of cumulative distributions
paid on Company common and preferred stock and OP Units, or other equity awards
in the period beginning October 1, 2015 through the most recently completed
calendar quarter, and

(b) the effect (which may be positive or negative) of one-time events pursuant
to changes in GAAP, and certain non-cash items not otherwise described above, in
each case resulting from discussions between the Advisor and the Audit Committee
of the Board comprised of Independent Directors (the “Audit Committee”) and
approval by the Audit Committee.

For purposes of determining the Base Management Fee in any period, all issuances
shall be allocated on a daily weighted average basis during the fiscal quarter
of issuances.

 

  b. Section 1 of the Advisory Agreement is hereby amended by deleting in its
entirety the defined term “Incentive Fee” and related definition and replacing
it with the following:

“Incentive Fee” means a quarterly fee payable to the Advisor calculated as
follows:

(a) through and including September 30, 2015:

 

  (i) no incentive fee in any calendar quarter in which the Company’s
pre-incentive fee Core FFO does not exceed 1.75% of the cumulative gross
proceeds from issuance of the Company’s equity securities the Company has
obtained as of the end of such quarter;

 

  (ii) 20% of the amount of the Company’s pre-incentive fee Core FFO that
exceeds 1.75% of the cumulative gross proceeds from issuance of the Company’s
equity securities the Company has obtained as of the end of any calendar
quarter.

(b) on and after October 1, 2015, 20% of the amount of the Company’s
pre-incentive fee Core FFO that exceeds $0.20 per weighted average share-diluted
(to be equitably adjusted for any stock splits, stock combinations, stock
dividends or similar events) as of the end of any calendar quarter.



--------------------------------------------------------------------------------

For the purposes of determining the Incentive Fee in any period, (a) “Core FFO”
means “funds from operations” as such term is from time to time defined by The
National Association of Real Estate Investment Trusts, further adjusted by items
disclosed by the Company in its reports filed or furnished under the Exchange
Act or, in the event the Company no longer files or furnishes such reports, in
comparable reports to the Company’s stockholders on a quarterly basis which
items have been approved by the Audit Committee and (b) weighted average
shares-diluted shall be determined in accordance with FASB ASC Topic 260,
“Earnings per Share.”

 

  c. Section 13(a) of the Advisory Agreement is hereby amended by deleting the
date “May 7, 2017” in the first sentence of such section and replacing such date
with the date “October 1, 2020”.

 

2. Agreement in Effect. Except as hereby amended, the Advisory Agreement shall
remain in full force and effect.

 

3. Severability. The provisions of this Amendment are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

4. Governing Law. The provisions of this Amendment shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

INDEPENDENCE REALTY TRUST, INC. By:   /s/ James J. Sebra

James J. Sebra

Chief Financial Officer and Treasurer

INDEPENDENCE REALTY OPERATING

PARTNERSHIP, L.P.

By:  

Independence Realty Trust, Inc., its

General Partner

By:   /s/ James J. Sebra

James J. Sebra

Chief Financial Officer and Treasurer

INDEPENDENCE REALTY ADVISORS, LLC By:   /s/ Farrell Ender

Farrell Ender

President

[Signature Page to Amendment No. 2 to Second Amended and Restated Advisory
Agreement]